TSPDETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 8/30/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 16-17 are  are rejected under 35 U.S.C. 103 as being unpatentable over Ryuzaki et al [US 8,106,385] in view of Nie et al [ CN-101989568].
►	With respect to claim 1, Ryuzaki et al (figs 5-23, col 1-15) discloses a method for copper filling comprising a plurality of steps:
	Before performing step 1, providing a semiconductor substrate (fig 8) comprising a series of interconnection structures each comprising a metal wire layer (11/12) and a dielectric layer (upper most dielectric 8/9);
	Step 1: 	forming a hole (14/15, fig 9) in the dielectric layer;

	Step 5: filling a copper layer (12, fig 10) into the hole and connecting the copper filled hole in the  dielectric layer to the metal wire layers;
	Ryuzalo et al does not expressly teach filling the copper layer into the hole comprising:
	Step 2: forming a copper seed layer on an inner surface of the hole;
	Step 3: waiting for a time after forming the copper seed layer and before performing a copper plating process, wherein during the time of waiting, a surface of the copper seed layer is oxidized to form a copper oxide layer at first;
	Step 4: 	performing a reduction process on the copper oxide layer following copper oxidation during the time of waiting by applying a solution (text [0026]& [0040]); and
	Step 5: filling a copper layer into the hole in the copper plating process afterwards wherein, the copper oxide layer on the surface of the copper seed layer is reduced to copper in the reduction process, and wherein a thickness of the copper seed layers on the inner surface of the hole is uniform.
	However, Nie et al teaches step 2: forming a copper seed layer (105, fig 3b) on an inner surface of the hole;  step 3: waiting for a time after forming the copper seed layer and before performing a copper plating process (time while the copper seed layer being oxidized), wherein during the time of waiting, a surface of the copper seed layer is oxidized to form a copper oxide layer (107); step 4: performing a reduction process on the copper oxide layer (text [0039]-[0041}); step 5: filling a copper layer(106, fig 3d) into the hole in the copper plating process afterwards; wherein, the copper oxide layer on the surface of the copper seed layer is reduced to copper in the reduction process, and wherein a thickness of the copper seed layers on the inner surface of the hole is uniform.
	Therefore, it would have been obvious for those skilled in the art to modify process Ryuzaki et al by performing steps 2-5 as being claimed, per taught by Nie et al , provide the copper filled hole with improved production yield and device reliability production. 
►	With respect to claim  2, the same reason given above, Nie et al discloses forming a copper diffusion barrier layer (104, fig 3a) before forming the copper seed layer (105) in step 2, wherein the copper diffusion barrier layer is formed on the inner surface of the hole, and wherein the copper seed layer is formed on the surface of the copper diffusion barrier layer 
►	With respect to claim claim 3, the same reason given above, Nie et al (text [0037]) discloses the copper seed layer is formed by a physical vapor deposition process (PVD). 
►	With respect to claim claim 4, the same reason given above, Nie et al (text [0035)) teaches the copper diffusion barrier layer is formed by a physical vapor deposition process (PVD).
►	With respect to claim claim 5, the same reason given above, Nie et al (text [0035]) teaches wherein a material of the copper diffusion barrier layer includes tantalum (Ta) or tantalum nitride (TaN). ►	With respect to claim claim 6, the same reason given above, Nie et al (text [0026] & text [0040]) teaches wherein the reduction process in step 3 is performed by using an ammonia solution. 
►	With respect to claim claim 7, Ryuzaki et al disclose wherein the dielectric layer in step 1 is an interlayer film.
►	With respect to claim claims 16 and 17, Ryuzaki et al discloses wherein the hole is a through-hole or a trench. 
Claims 8-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryuzaki et al [US 8,106,385] in view of Nie et al [ CN-101989568] as applied to claims 1 and/or 7 in further view of Lu et al [CN10204427] 
►	With respect to claim 8,  Ryuzaki et al in view of Nie et al substantially discloses the claimed method but does not expressly teach wherein the copper seed layer is also extended to a surface of the interlayer film outside the hole ; and wherein the copper layer filled in the hole is extended to the surface of the interlayer film outside the hole.
	However, Lu et al teaches wherein the copper seed layer (204, fig 13) is also extended to a surface of the interlayer film (201) outside the hole ; and wherein the copper layer (206b, fig 14) filled in is extended to the surface of the interlayer film outside the hole.
	Therefore, it would obvious for those skilled in the art to modify process of Ryuzaki et al in view Nie et al to form the copper seed layer and the copper filled, as being claimed, per taught by Lu et al, to provide a copper interconnect as needed for device.
	In regard to limitation “performing a CMP after step 4 to remove the copper layer on the surface the interlayered film outside the hole and planarized the copper layer in the hole to be flush with the surface of the interlayer film outside the hole”, Ryuzaki et al discloses performing a CMP to remove the copper layer on the surface the interlayered film outside the hole and planarized the copper layer in the hole to be flush with the surface of the interlayer film outside the hole.  Combination process of Ryuzaki et al in view of Nie et al and Lu et al would provide performing the CMP after step 4 as being claimed.
►	With respect to claims 9, 13-15 and 18, Ryuzaki et al (fig 12) discloses the series of the interconnection structures (stack of interconnection levels) each comprising the metal wire layer and the dielectric layer over the semiconductor substrate (1) wherein the semiconductor substrate is a silicon substrate, the copper layer (upper most copper layer 12) filled in the hole of the interlayer film (uppermost layer 8/9) serves as a connection structure to a doped region (3) in the semiconductor substrate (the upper most copper layer 12 electrically connected to the diffusion region 3), wherein the interlayer film is an oxide (organic siloxane), wherein a dielectric constant of the dielectric layer is lower than a dielectric constant of silicon oxide (Ryuzaki et al, col 1)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819